Citation Nr: 1225857	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an evaluation in excess of 30 percent for acne vulgaris of face and neck, with fungus on feet.

3.  Entitlement to an initial compensable evaluation for basal cell carcinoma.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), regional office (RO) in San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder, and for entitlement to TDIU, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connected acne vulgaris of the face and neck with fungus of the feet does not affect more than 40 percent of the entire body or exposed areas, and constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was not required during a 12-month period.

2.  The Veteran's service-connected basal cell carcinoma is manifested by a depressed scar of the chin; it has not been manifested by any other characteristics of disfigurement and has not required therapy that is comparable to that used for systemic malignancies; there is no visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features; there is no evidence indicating that the Veteran's basal cell carcinoma requires therapy that is comparable to that used to systemic malignancies; and the basal cell carcinoma scars are neither painful or unstable, and do not result in any residuals of associated muscle or nerve injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the service-connected acne vulgaris of the face and neck with fungus of the feet have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.118, Diagnostic Code 7806 (2011).  

2.  The criteria for a 10 percent rating, and not in excess thereof, for the Veteran's service-connected basal cell carcinoma have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic Codes 7818-7800 (2008 & 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice pertaining to the issue of entitlement to an increased rating for acne vulgaris with fungus was sent in October 2007 and October 2008, and the claim was readjudicated in a February 2012 supplemental statement of the case.  

With respect to the claim for an initial compensable rating for basal cell carcinoma, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that any notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim for service connection was awarded with an effective date of September 25, 2007, the date of his claim, and an initial disability rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claims.  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

VA has obtained service treatment records and VA and private treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony although he cancelled his scheduled hearing.  All known and available records relevant to the issues decided on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims decided herein at this time.

Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acne Vulgaris/Fungus

Service connection for acne vulgaris of the head and neck with fungus infection of the feet was granted in a September 1965 rating decision.  A 30 percent rating was assigned from June 1965.  The Veteran filed this claim in August 2006 and contends that he is entitled to a higher rating.

As an initial matter, the Board observes that as the 20 percent disability rating was in effect for more than 20 years, it is protected under 38 C.F.R. § 3.951(b) (2011).

The RO evaluated the Veteran's acne vulgaris with fungus pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under this Code the current 30 percent rating is warranted when there is evidence that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation may be assigned when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

Disability may also be rated as disfigurement of the head, face or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

On VA examination in October 2006 the Veteran reported using antifungal cream twice per day.  The examiner stated that acne scars on the face and upper back were present.  These affected 30 percent of exposed skin and nine percent of the entire skin.  There was slight scaling in the 4th inner toe spaces of the left foot.  Less than one percent of the entire skin was affected by the fungus of the toes, with no exposed skin affected.  The examiner noted that there was no disfigurement.

On VA examination in November 2007 the Veteran reported using collagen cream daily on his face and antifungal cream on his feet twice daily.  The treatments were noted to be neither immunosuppressives or corticosteroids.  The Veteran's acne was noted to be not currently active and to affect less than 40 percent of his body.  The examiner specified that the exposed areas affected were between 20 percent and 40 percent, with total body area affected greater than five percent but less than 20 percent.  

VA examination in July 2011 noted superficial acne scarring of the face and back covering 20 percent of exposed skin and 10 percent of entire skin.  Twenty five percent of the face was affected.  

The objective evidence preponderates against finding that the Veteran's service connected acne vulgaris of the face and neck, with fungus on the feet, involves either more than 40 percent of the entire body or more than 40 percent of the exposed areas affected.  Additionally, he has not treated the condition with systemic therapy at any time during the appeals period.  Rather, it has been treated with collagen cream and antifungal cream.  The Board finds no basis for evaluating the disorder under the rating criteria pertaining to scars, and the currently assigned rating adequately reflects the associated level of impairment.  Hence, entitlement to an evaluation greater than 30 percent at any time during the appeals period is denied.  

Basal Cell Carcinoma

As the appeal regarding the evaluation of the service-connected basal cell carcinoma involves an original claim, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected basal cell carcinoma has been rated as noncompensable under 38 C.F.R. § 4.118 , Diagnostic Code 7818 [Malignant skin neoplasms]. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008. The Board notes that those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54,807 (Sept. 23, 2008).  While the Veteran claim was received prior to that date, and he does not appear to have specifically requested evaluation under the new rating criteria, the RO appears to have assigned the current rating based on an application of those criteria, and so the Board will discuss them. 

Diagnostic Code 7818 indicates that malignant skin neoplasms are to be rated as disfigurement of the head, face or neck under Diagnostic Code 7800, or under Diagnostic Codes 7801, 7802, 7803, 7804 or 7805 for scars or impairment of function. 

Under the rating criteria in effect prior to October 23, 2008, 38 C.F.R. § 4.118 , Diagnostic Code 7800 provides that disfigurement of the head, face, or neck is assigned a 10 percent evaluation is there is one characteristic of disfigurement. A 30 percent evaluation is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement. A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement. An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry or three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement. 38 C.F.R. § 4.118 , Diagnostic Code 7800. 

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 , are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).

Under Diagnostic Code 7804, a 10 percent evaluation is authorized for superficial scars that are painful on examination. 38 C.F.R. § 4.118 , Diagnostic Code 7804.

Under Diagnostic Code 7803, a 10 percent evaluation is authorized for superficial, unstable scars. 38 C.F.R. § 4.118, Diagnostic Code 7803. A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.

Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage. 

In addition, the rating criteria provide that other scars may be rated on the basis of limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805. 

The October 23, 2008, revisions removed Diagnostic Code 7803 from the rating schedule and added two notes to the rating criteria for Diagnostic Code 7800.  Note (4) now states that the rating official should separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Note (5) states that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and that the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  75 Fed. Reg. 54,708 -54,712 (September 23, 2008). 

The record contains private medical records documenting removal of basal cell carcinomas in April 2001 (left forehead), March 2004 (left chin), and August 2006 (left temple).  

On VA examination in October 2006, the examiner noted a history of removal of basal cell carcinomas from the left side of the chin and the left temporal area.  There was no disfigurement present.

VA examination in September 2008 noted well healed surgical scars as follows:  a two centimeter linear scar on the chin; a three centimeter linear scar of the left nasolabial area; and a two centimeter vertical scar of the left forehead.

VA examination in July 2011 noted a depressed surgical scar on the chin that was three centimeters long and three millimeters wide.  There was no disfigurement present.

As noted above, the Veteran has been assigned a noncompensable rating for his service-connected basal cell carcinoma. After a careful review of the relevant evidence, the Board finds that the criteria for a 10 percent rating have been shown.  Specifically, the July 2011 VA examiner described the chin scar as depressed.  This constitutes one characteristic of disfigurement under DC 7800.  

The medical evidence of record does not show any other characteristics of disfigurement that would support a higher rating.  The evidence does not show that the Veteran's basal cell carcinoma has been manifested by a scar of five or more inches in length, a scar at least one-quarter inch wide at the widest part, a scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches or skin indurated and inflexible in an area exceeding six square inches. 

The medical evidence of record also does not describe visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips]; and there is no evidence indicating that the Veteran's basal cell carcinoma requires therapy that is comparable to that used to systemic malignancies. 

The record does not establish that any of the basal cell carcinoma scars are painful or unstable, or result in any residuals of associated muscle or nerve injury.

Thus, a rating in excess of 10 percent is not warranted at any time during the appeals period.  38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7818-7800 (2008 & 2011).

Extra-schedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected skin disabilities.  As discussed above, there are higher ratings available under the diagnostic codes for the disabilities addressed in this decision, but the Veteran's conditions are not productive of the manifestations that would warrant the higher ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 30 percent for acne vulgaris of face and neck, with fungus on feet is denied.

Subject to the law and regulations governing payment of monetary benefits, an initial 10 percent rating for basal cell carcinoma is granted.


REMAND

The record contains a statement from a private physician dated in March 2009 to the effect that the Veteran has a psychiatric disability that is related to his service connected acne vulgaris.  This statement does not contain a specific diagnosis of any current psychiatric disability.  The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a psychiatric disorder, to include as secondary to service-connected acne vulgaris.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's claim for entitlement to TDIU is dependent, at least in part, on his being awarded service connection for an acquired psychiatric disorder.  Therefore, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the issue of entitlement to a TDIU rating.  For this reason, the issue must be resolved prior to resolution of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service psychiatric problems and the impact of his skin and/or psychiatric disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA psychiatric examination to determine the nature of his claimed psychiatric disorder and for an opinion as to whether the disorder is related to service or to a service-connected disability as well as the impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current psychiatric disorders.  

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder is etiologically related to or had its onset in service.  

The examiner must also opine as to whether the Veteran's service-connected disabilities either caused or aggravated any diagnosed psychiatric disorders.  In doing so, the examiner must specially acknowledge and discuss the findings and conclusions set forth in Dr. Nanette A. Ortiz's March 2009 report.  

Thereafter, the examiner must opine as to whether whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

All findings and conclusions must be set forth in a legible report.

3.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


